Title: Alexander McRae to James Monroe, 6 August 1814
From: McRae, Alexander
To: Monroe, James


        
          My dear Sir,
          Richmond 6th. Aug. 1814
        
        I have a very special favor to ask of you; it is, that you recommend to the patronage of the President Doctor Wm. P. Jones, whom General Porterfield has appointed Hospital-Surgeon near this place. Doctor Jones is a Youth of unquestionable Merit. His general deportment is modest & unassuming, and in all respects most amiable.
        Should the appointment with which he has been honored by General Porterfield be confirmed by the President, I think I can pledge myself, that every duty which may devolve on Doctor Jones, will be well performed; I do therefore sincerely hope, that his appointment may be confirmed.
        Permit me to add, that I feel most deeply interested in the Welfare of Majr. Wheaton. The expression of this sentiment to you who know me, will I hope add something to the strength of his claim on the Public; especially as you know that I am in no respect whatever connected with him. When you look to the services rendered by Majr. Wheaton, and those he is now performing to the public good, you will think with me, that his claims on the Public have been scandalously neglected.
        He was a meritorious Revolutionary Officer. When the tug of this War begun, among the first, Major Wheaton was foremost, & I will add most usefull at his Post. His zealous & patriotic endeavors to promote the public service cannot be surpassed.
        The œconomy of his arrangements in the expenditure of public money is (I beleive) unexampled: Besides; loving his Country; for her good, he always like a Galley-Slave “tugs at the Oar.” Let the correctness of this

sentiment be tested by the services which Major Wheaton actually performs.
        
          1. He quarters all Troops in the public service.
          2. He takes care of the sick, & provides for the Hospital.
          3. He superintends the Foundery in casting Shot & Shells
          4. He superintends an Armory.
          5. He superintends the fixing & preparing of ammunition.
          6. —the purchasing & issuing of forage.
          7. —the providing for Gen. Porterfield’s Brigade 2400. men
          8. —the victualling & transporting all Troops bound to Norfolk.
          9. —The receipt & transportation of all military stores.
          10. —the furnishing transportation of every kind to Troops passing & repassing this Post.
        
        All these things are every day faithfully done by a Revolutionary Officer, and yet Boys are promoted over him. That cannot be right.
        I pray you, let this worthy Veteran at length have his due.
        Beleive me, the United States cannot boast an Officer, more honest, honorable, assiduous, faithful, zealous or patriotic than Majr. Wheaton is.
        Ought such an Officer to be longer overlooked?
        I have taken the liberty to assure Majr. Wheaton, that yourself, Mr. Cutts and the P. Master General would invite the attention of the President to the just claims which he has upon the Public. In great haste Your friend
        
          Al. Mc.Rae
        
      